The plaintiff administrator was before this court on October 4, 1979, in response to our order in which we asked him to show cause why the appeal of Richard A. Lavey should not be sustained. Earlier, Richard was before the Superior Court on a motion to remove a default. His motion was based on the assertion that he was never served with process and that, therefore, the judgment was void. In denying *882the motion, the Superior Court justice observed that the court lacked jurisdiction to entertain the motion because it had been filed more than a year after the entry of the default judgment. Before us the administrator admitted that he was unable to show cause, conceding that a void judgment is not governed by Super. R. Civ. P. 60(b)’s 1-year limitation.
William J. Peotrowski, Jr., for plaintiff. Lovett ir Linder, Ltd., Richard Bruce Feinstein, for defendants.
Accordingly, Richard’s appeal is sustained, the judgment appealed from is vacated, and the cause is remanded to the Superior Court where a hearing will be held on Richard’s
claim of no service.